COYTE, Judge
(dissenting).
The majority opinion stresses the rule that the disposition of a motion for a mistrial lies within the sound discretion of the trial judge, and I have no quarrel with such principle. The rule, however, also provides that where the discretion of the trial court has been abused with resulting prejudice to defendant, denial of a motion for mistrial is reversible error. People v. Maestas, 183 Colo. 378, 517 P.2d 461. Here, in my opinion, the retention of Mrs. French on the jury after her disclosure of her prior contact with the defendant prejudiced his case and therefore the failure to grant a mistrial was an abuse of discretion.
Juror French admitted that she had called defendant’s employer to complain of his behavior when he visited her daughter’s home to attempt to sell a home freezer food plan. Additionally, she stated that her daughter had owned a knife similar to the one claimed to be used by defendant during the assault, and which could not be found in her daughter’s home after the defendant’s visit. Thus, Mrs. French obviously had already formed an unfavorable opinion as to defendant’s character and behavior.
The majority relies on the assertions of impartiality by Mrs. French, made during the in camera hearing; however, those statements in response to questions propounded by the trial court and defense counsel belie the possibility of her rendering an objective judgment. It is clear that in Mrs. French’s mind it was a foregone conclusion that the defendant had “raped the girl.” It is also clear that any admonition by the trial judge to put her knowledge of the prior dealings with the defendant out of her mind was futile. See Krulewitch v. United States, 336 U.S. 440, 69 S.Ct. 716, 93 L.Ed. 790.
The majority finds comfort in the decision rendered in Brown v. People, 132 Colo. 561, 291 P.2d 680, which held that there were no detailed standards which could be applied to determine when a mistrial is justified. In the Brown case the court went further, however, and ruled that the granting of a mistrial is legally justified in a criminal case where there has been an irregularity such as “could effect, or might in some way or manner be considered as interfering with, retarding, or influencing, to even a slight degree, the administration of honest, fair, evenhanded justice to any of the parties.”
It is apparent to me that the presence of Mrs. French on the jury could have interfered with the administration of fair and even-handed justice to the defendant in the instant case, therefore, I would reverse and remand for a new trial.